Citation Nr: 0732123	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  98-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include consideration as being due to an undiagnosed illness.

2.  Entitlement to service connection for numbness of the 
feet, to include consideration as being due to an undiagnosed 
illness.  

3.  Entitlement to a disability rating higher than 10 percent 
for asthma and bronchitis.

4.  Entitlement to a disability rating higher than 10 percent 
for right knee joint space narrowing.

5.  Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	Thomas DeBerry, attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in January 2006.  At that hearing, the veteran withdrew his 
claims for service connection for generalized arthritis, burn 
scars of the hands, a right shoulder disorder and an eye 
condition.  

The issues of entitlement to higher disability ratings and 
service connection for numbness of the feet are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not currently have a chronic skin disorder.  


CONCLUSION OF LAW

A chronic skin disorder was not incurred in service, and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in July 
2004 and January 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, the letters adequately 
told the veteran to submit any additional evidence that he 
had in his possession.  The veteran was also advised in May 
2006 regarding the assignment of ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's initial notification letter was not provided prior 
to the adjudication of his claim.  However, after the 
issuance of the letters, he was afforded an opportunity to 
submit evidence, and his claim was readjudicated.  He has not 
complained of any prejudice as a result of the timing of the 
letters.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His VA and private 
treatment records have been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for a skin disorder.  During the hearing held in 
January 2006, the veteran testified that while he was in 
service he developed rashes on his arms, legs and face.  He 
recounted that he treated the rashes with creams which he 
would either get from the military or get on his own.  He 
reported that the rashes developed even before he went to 
Desert Storm, but that he had the rashes more since then.  He 
said that the rashes caused a burning sensation.  The veteran 
also presented a written statement from his wife which is to 
the effect that he developed skin rashes during service.  

Significantly, however, the medical evidence shows that the 
veteran does not currently have a skin disorder.  In this 
regard, the veteran's most recent post-service medical 
treatment records do not reflect any treatment for any skin 
problems.  A private medical treatment record dated in May 
2005 and titled "Review of Systems" indicates that the 
veteran's skin had no rash or itching.  A private medical 
treatment record dated in December 2005 reflects that the 
veteran denied having a rash or new skin lesions.  Similarly, 
a private medical record dated in January 2006 reflects that 
he denied a rash or itching.  Examination of the face showed 
no lesions.  The report of a complete physical examination of 
the veteran conducted by Janet L. Bivens, M.D., in February 
2006 reflects that his skin had no rashes, lesions or areas 
of discoloration.  A private medical treatment record date in 
June 2006 from Janet Bivens, M.D., reflects that the veteran 
denied having rash, itching or acne.  On physical 
examination, general inspection of the skin and subcutaneous 
tissue showed no rashes were present, and no lesions were 
present.  

In summary, the preponderance of the evidence shows that the 
veteran does not currently have a chronic skin disorder.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
that a service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  The Board is of the opinion that the 
objective medical evidence which has been presented outweighs 
the subjective testimony.  Accordingly, the Board concludes 
that chronic skin disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a skin rash, to include consideration 
as being due to an undiagnosed illness, is denied.

REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Board notes that the veteran's most recent disability 
evaluation examination which addressed the disorders for 
which he seeks higher ratings was conducted over seven years 
ago in 1999.  The Board believes that this examination is too 
old to allow proper evaluation of the current severity of the 
disorders.  The Board also finds that an examination would 
allow an opportunity to obtain an opinion regarding the 
etiology of the claimed numbness of the feet, to include 
consideration as to whether any such numbness is secondary to 
a service-connected back disorder.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo VA neurological, orthopedic, 
and respiratory examinations. The entire 
claims file, to include a complete copy of 
this REMAND, must be made available and 
reviewed by each examiner designated to 
examine the veteran.  The examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The neurological examination should 
address the nature and etiology of the 
claimed numbness of the feet.  The 
examiner should elicit the veteran's 
history regarding his numbness of the 
feet. Following a clinical evaluation of 
the veteran, and a review of the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any diagnosed 
numbness of the feet is related to the 
veteran's period of military service or 
whether it was caused or aggravated by the 
veteran's service connected residuals of a 
lower back injury with degenerative disc 
and joint disease.  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

The orthopedic examination should address 
the current severity of the veteran's 
right knee disorder and costochondritis.  
Any appropriate X-rays should be 
accomplished.  The range of motion of the 
veteran's right knee should be reported in 
degrees.  Furthermore, the examiner must 
indicate whether there is objective 
evidence of recurrent subluxation or 
lateral instability of the knee.  The 
clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
knee; and whether, and to what extent, the 
veteran experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner should express 
such functional losses in terms of 
additional degrees of loss of motion.

The respiratory examination should address 
the current severity of the veteran's 
asthma and bronchitis.  The examiner 
should arrange for pulmonary function 
studies to be accomplished, with FEV-1 and 
FEV-1/FVC results required by the rating 
schedule (38 C.F.R. § 4.97, Diagnostic 
Code 6602).  The examiner should comment 
on the veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner must provide an explanation.  
The examiner must also report on whether 
the veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the veteran 
requires at least monthly visits to a 
physician for required care of asthmatic 
exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids, or; the 
veteran suffers more than one asthmatic 
attack per week with episodes of 
respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive 
medications.  The examiner should set 
forth all examination findings, along with 
the complete rationale for the opinions 
expressed.

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


